EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Miller on 10/22/2021.

The application has been amended as follows: 
Claim 14, line 6, after “forming the” and before “film” delete “polyamide” and insert “polyimide”.
Claim 17, line 2, after “1.0 to” and before “mol%” delete “35” and insert “25”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Simone (US 2013/0126940) discloses reflective material for light emitting diode (LED) assemblies and thermal control blankets [0001]. Both the LED assembly and the thermal control blanket comprise a filled polyimide layer [0007-0021]. The polyimide is prepared from a polyamic acid solution that is formed by reacting the dianhydride with the diamine [0050]. 
The filled polyimide layer comprises a polyimide derived from at least 45 mol% of 3,3',4,4'-biphenyltetracarboxylic dianhydride (BPDA), based on a total dianhydride content of the polyimide, and at least 50 mole percent of 2,2'-bis(trifluoromethyl)benzidine (TFMB) based on a total diamine content of the polyimide; and a white pigment particular filler [0007-0021]. In some embodiments, the polyimides of the have at least 50 mole percent of BPDA and at least 50 mole percent of TFMB [0038]. Additional dianhydrides can be used, including pyromellitic dianhydride (PMDA) [0040]. Additional diamines can be used, including trans-1,4-diaminocyclohexane (CHDA) [0041].
Simone is silent with regard to the specific combination of BPDA, PMDA, TFMB, and CHDA as well as the particularly claimed relative amounts of monomers. Additionally, Applicant has provided persuasive arguments and evidence that the claimed invention provides unexpected results. See Remarks filed 7/15/2021, which also points to the Declaration filed therewith and data in Table 2 of the specification. These submissions successfully rebut a prima facie case of obviousness over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D FREEMAN/Primary Examiner, Art Unit 1787